EXAMINER'S AMENDMENT
This action is a response to the communication received on 4/21/2021. Examiner acknowledges the amendments made to claims 1-6, 9, and 12-20.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gall Gotfried on 5/5/2021.

The application has been amended as follows: 
Claim 8 is cancelled.

1.    (Currently Amended) A method for generating a radiotherapy treatment plan parameter, the method comprising:
receiving, by processor circuitry, radiotherapy treatment plan information;
processing, by the processor circuitry, the radiotherapy treatment plan information to estimate one or more radiotherapy treatment plan parameters based on a process that depends on an output of a subprocess that estimates a derivative of a dose calculation, wherein the derivative of the dose calculation is used in and wherein the machine learning model is trained, based on a plurality of training dose calculations, to establish a relationship between a plurality of training radiotherapy treatment plan information and a plurality of training radiotherapy treatment plan parameters; and
generating, by the processor circuitry, a radiotherapy treatment plan using the estimated one or more radiotherapy treatment plan parameters.

4.    (Currently Amended) The method of claim 1, wherein the machine learning model includes a deep neural network, that is trained based on the plurality of training dose calculations using the plurality of training radiotherapy treatment plan information, wherein the plurality of training radiotherapy treatment plan information comprises at least one of a training magnetic resonance (MR) image, a training cone-beam computed tomography (CBCT) image, a training computed tomography (CT) image, a first training dose distribution, a training segmentation map or a training distance map, and wherein the plurality of training radiotherapy treatment plan parameters comprises at least one of a training synthetic computed tomography (sCT) image or a second training dose distribution.


12.    (Currently Amended) A non-transitory computer-readable medium comprising non-transitory computer-readable instructions, the computer-readable instructions comprising instructions for performing operations comprising:

	processing the radiotherapy treatment plan information to estimate one or more radiotherapy treatment plan parameters based on a process that depends on an output of a subprocess that estimates a derivative of a dose calculation, wherein the derivative of the dose 
calculation is used in a plurality of training dose calculations, to establish a relationship between a plurality of training radiotherapy treatment plan information and a plurality of training radiotherapy treatment plan parameters; and
	generating a radiotherapy treatment plan using the estimated one or more radiotherapy treatment plan parameters.

14.    (Currently Amended) The non-transitory computer-readable medium of claim 12, wherein the machine learning model comprises a deep neural network that is trained based on the plurality of training dose calculations using the plurality of training radiotherapy treatment plan information, wherein the plurality of training radiotherapy treatment plan information comprises at least one of a training magnetic resonance (MR) image, a training cone-beam computed tomography (CBCT) image, a training computed tomography (CT) image, a first training dose distribution, a training segmentation map or a training distance map, and wherein the plurality of 

16.    (Currently Amended) A system comprising:
a memory for storing instructions; and
one or more processors for executing the instructions stored in the memory for performing operations comprising:
receiving radiotherapy treatment plan information;
	processing the radiotherapy treatment plan information to estimate one or more radiotherapy treatment plan parameters based on a process that depends on an output of a subprocess that estimates a derivative of a dose calculation, wherein the derivative of the dose calculation is used in a plurality of training dose calculations, to establish a relationship between a plurality of training radiotherapy treatment plan information and a plurality of training radiotherapy treatment plan parameters; and
generating a radiotherapy treatment plan using the estimated one or more radiotherapy treatment plan parameters.

plurality of training dose calculations using the plurality of training radiotherapy treatment plan information, wherein the plurality of training radiotherapy treatment plan information comprises at least one of a training magnetic resonance (MR) image, a training cone-beam computed tomography (CBCT) image, a training computed tomography (CT) image, a first training dose distribution, a training segmentation map or a training distance map, and wherein the plurality of training radiotherapy treatment plan parameters comprises at least one of a training synthetic computed tomography (sCT) image or a second training dose distribution.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 12, and 16, the prior art does not teach or suggest a method or a machine configured to implement a method, as claimed by Applicant, wherein the processing the radiotherapy treatment plan information comprises processing the radiotherapy treatment plan information with the machine learning model to generate the one or more estimated radiotherapy treatment plan parameters, and the machine learning model is trained to establish a relationship 
Claims 2-11, 13-15, and 17-20 are dependent on allowed matter from claims 1, 12, or 16 and are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791